Citation Nr: 1510053	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-15 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to November 1945.  The Veteran died in November 2006.  The appellant is the Veteran's surviving son.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing on his VA Form 9.  In September 2014, a letter was sent addressed to the appellant informing him of his scheduled October 2014 hearing.  However, the letter was returned as undeliverable.  The appellant did not appear for the hearing. 

A review of the record shows that the hearing notice was sent to the address on file for the Veteran rather than the address the appellant has used in correspondence with the VA.

Therefore, the Board finds that the claim must be remanded to reschedule the appellant for a Travel Board hearing and provide him notice at his current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a traveling Veterans Law Judge at the RO. Notice of the hearing must be mailed to the appellant at his current mailing address.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




